DETAILEC ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 11/30/2021 have been fully considered.
 
Pages 8-9, under “Rejection Raised Under 35 USC 102”, the applicant argues Lange’s fails to teach the newly introduced claim limitation “multiple electrical connections between corresponding input terminals and output terminals; and an adapter circuit configured to selectively electrically connect or disconnect at least four of the multiple electrical connections between the multiple input terminals and the multiple output terminals” recited in claim 1 and similarly presented in claim 18 because Lange’s adapter circuit 24 comprises of electrical connections 48, 50, 52, 54 and 56 that are directly connected between the input terminals 30 and the output terminals 24 without any means of disconnection in between them.

In a second example, when the brake controller is selectively unplugged from the tow vehicle and the trailer by a user, then the electrical connections between the input terminals and the output terminals are “electrically” disconnected / isolated because no voltage, current and power pass through the electrical connections 48, 50, 52, 54 and 56.
Based on the reasons provided above, the applicant’s amendments and arguments fail to overcome Lange and the rejections for claims 1 and 18 are maintained. 

Page 9, under “Rejection Raised Under 35 USC 103”, the rejections are maintained because the amendments and arguments fail to overcome Lange.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-14 and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange (Pub. No.: US 2019/0111899 A1).

Regarding claim 1, Lange teaches an adapter for use with components of a trailer (Fig. 2, Fig, 3, brake controller 10, Abstract “A brake controller is provided as an inline plug between the towing vehicle and the towed vehicle or trailer.”), comprising: 
multiple input terminals (Fig. 5, input plug 30 has multiple terminals) corresponding with multiple terminals of a trailer component socket of a trailer (para [0022], “An input plug 30 enables the brake controller 10 ”. The input plug 30 receives signals from the towing vehicle and transmits the signals to the input socket of the trailer);  
multiple output terminals (Fig. 5, output plug 24 has multiple terminals) configured to electrically connect with corresponding input terminals of a trailer component (para [0022], “An output plug 24, substantially identical to the output plug of the towing vehicle 12, enables the trailer wiring plug (not shown) to plug in to the brake controller 10.”. The output plug transmits output signals to the trailer, such as to the brake/light control system of the trailer); 
multiple electrical connections between corresponding input terminals and output terminals (Fig. 3 and Fig. 5, electrical connections 46, 50, 52, 56, 58); and
an adapter circuit configured to selectively electrically connect or disconnect at least four of the multiple electrical connections between the multiple input terminals and the multiple output terminals (abstract, Fig. 3 and Fig. 5. The brake controller 10 comprises of a circuity 24 that can be selectively plugged or unplugged from the tow vehicle and trailer by a user to create multiple electrical connections or disconnections between the input terminals 30 and the output terminals 24. For example, a user can selectively connect the circuity 24 to tow vehicle to connect the electrical connections 46, ;
wherein the multiple output terminals include at least two mode selection output terminals configured to provide a mode selection to the trailer component (para [0024], “Left turn signal/brake wires 54 (preferably 16 AWG yellow) and right turn signal/brake wires 56 (preferably 16 AWG green) are run both to the electronics module 36 and through the housing 20 directly to the output plug 24.  The brake signal”. Para [0043], “In a Settings screen 80 of FIG. 17, the Manual Output Limit of the brake controller 10 can be turned on or off with a slider button 82, and the Hazard Light Filter described above can be turned on or off with a slider button 84.  If the Hazard Light Filter feature is on and the driver activates hazard flashers (which flash the left and right outputs), the brake controller 10 will filter out the signal to prevent brake pulsing.”. The brake controller has two selection modes, a hazard light filter ON mode and a hazard light filter OFF mode, that are configured to modify the input signals generated from the towing vehicle to a ; and 
wherein the trailer component includes control logic configured to activate and deactivate the trailer component according to the mode selection (Fig. 5, Para [0043], “In a Settings screen 80 of FIG. 17, the Manual Output Limit of the brake controller 10 can be turned on or off with a slider button 82, and the Hazard Light Filter described above can be turned on or off with a slider button 84.  If the Hazard Light Filter feature is on and the driver activates hazard flashers (which flash the left and right outputs), the brake controller 10 will filter out the signal to prevent brake pulsing.”. The trailer’s brake/light control system activates or deactivates the brake or turn signal lights according to the signals received from the brake controller 10).  

Regarding claim 2, Lange teaches the adapter of claim 1, wherein the multiple input terminals include:  
a power input terminal configured to electrically connect to a power circuit of the trailer; 
a ground input terminal configured to electrically connect to a ground circuit of the trailer (Fig. 5, para [0024], “As known in the art, two of the ”); and 
at least one control input configured to electrically connect to at least one control cable of the trailer (Fig. 5, para [0024], “para [0024], “Left turn signal/brake wires 54 (preferably 16 AWG yellow) and right turn signal/brake wires 56 (preferably 16 AWG green) are run both to the electronics module 36 and through the housing 20 directly to the output plug 24.”. The brake signal wires activate the brake signal lights of the trailer).  

Regarding claim 3, Lange teaches the adapter of claim 2, wherein the multiple output terminals include: 
a power output terminal configured to electrically connect a power terminal of a trailer component to the power input terminal, wherein the trailer component is mounted to the trailer; 
a ground connection terminal configured to electrically connect a ground terminal of the trailer component to the ground input terminal (Fig. 5, the hot wire 56 and ground wire 48 are connected to the output terminals 24); 
at least one control output configured to electrically connect to the at least one control input of the trailer component (Fig. 5, the brake wires 54, 56 are connected to the output terminals to control the lights of the trailer); and 
wherein the at least two mode selection output terminals are configured to electrically connect to a corresponding at least two mode selection input terminal of the trailer component (Fig. 5, the brake wires 54, 56 are connected to the output terminals to control the lights of the trailer. The brake wires 54, 56 turns on or off the trailer lights).  

Regarding claim 4, Lange teaches the adapter of claim 3, wherein the adapter circuit (Fig. 5, circuity 42) is configured to electrically connect the power input terminal to the power output terminal, the ground input terminal to the ground output terminal, and the at least one control input to the at least one control output (Fig. 5, the hot wire 56, ground wire 48 and brake wires 54, 56 are connected directly from the input terminals 30 to output terminals 24), and wherein the adapter circuit is configured to provide a mode selection to the trailer component using the at least one mode selection output terminal (Fig. 5, the microprocessor 36 is configured to control the brake light wires 54, 56 and brake wire 58. These wires are connected to the output terminals 24 to control operation of the trailer).  

Regarding claim 5, Lange teaches the adapter of claim 4, comprising: 
at least two mode selection output terminals electrically connected to at least two dual position switches;  
wherein the dual position switches are configured to provide a mode selection by selectively connecting each of the at least two mode selection output terminals to either the power input terminal or the ground input terminal (Fig. 17 and para [0043], “In a Settings screen 80 of FIG. 17, the Manual Output Limit of the brake controller 10 can be turned on or off with a slider button 82, and the Hazard Light Filter described above can be turned on or off with a slider button 84.”. The buttons turn on or off the control features of the brake controller. If a control feature is turned on, then the brake controller activates the brake signals accordingly. The hot and ground wires are connect to the microprocessor 38 to provide power for the output brake signals).  

Regarding claim 7, Lange teaches the adapter of claim 4, wherein the adapter circuit includes mode selection circuits electrically connecting each of the at least one mode selection output terminals to either the power input terminal or the ground input terminal (Fig. 5, Fig. 7. The hot and ground wires 56, 48 are connect to the microprocessor 38 to provide power for the output brake signals 54, 56, 58).  

Regarding claim 8, Lange teaches the adapter of claim 1, comprising: 
a wireless receiver configured to receive the mode selection from a remote computing device (para [0041], “In the preferred embodiment, an introduction screen 74 lists a trademark 76 of the brake controller manufacturer.  A wireless connection between the phone and the brake controller 10 is made, such as through the settings on the smart phone making a BLUETOOTH connection.”); and 
a memory configured to store the mode selection (Fig. 16-23, para [0045], “Once the user inputs the settings of FIGS. 17-21, the input settings are saved into the EEPROM IC4 of the brake controller 10 itself until changed.”).  

Regarding claim 9, Lange teaches the adapter of claim 1, comprising: 
a programming input terminal configured to accept the mode selection as input provided using a programming cable coupled to a remote computing device; and 
a memory configured to store the mode selection (Fig. 10, para [0055], “Separately, wired inputs, including those with a power pin (such as for instance, a USB connection) may be included in addition to or in substitution for the wireless radio 62.  In such embodiments, braking parameters such as aggressiveness and trailer weight can be set either with the wireless interface or the wired connection.”).  

Regarding claim 10, Lange teaches the adapter of claim 4, wherein the trailer component control logic includes: 
a slave control circuit electrically connected to the power output terminal, the ground connection terminal, and the at least one control output, and wherein the slave control circuit is configured to receive control commands sent by a master control circuit;  
wherein the slave control circuit is configured to activate the trailer component when the master control circuit sends a control command that matches the mode selection provided by the adapter circuit (Fig. 16-23, para [0045], “Once the user inputs the settings of FIGS. 17-21, the input settings are saved into the EEPROM IC4 of the brake controller 10 itself until changed.”. The master control unit, such as the smartphone, configures the settings of slave unit, brake controller, to control the brake controller’s operation. Or para [0049], “From that point the brake controller 10 functions similar to the existing brake controllers and outputs power to the trailer brakes proportionally based on the output from the accelerometer IC2.”. The accelerometer circuit provides signals to the brake controller’s microprocessor to issue brake signals).  

Regarding claim 11, Lange teaches the adapter of claim 1, wherein the trailer component is a lamp, and wherein the mode selection is a brake mode (para [0005], “The housing is designed so the brake controller can be plugged directly in the electrical lines between the towing vehicle and the towed vehicle lights/brakes.”, and para [0024], “Left turn signal/brake wires 54 (preferably 16 AWG yellow) and right turn signal/brake wires 56 (preferably 16 AWG green) are run both to the electronics module 36 and through the housing 20 directly to the output plug 24.”).  

Regarding claim 13, Lange teaches the adapter of claim 4, wherein the power input terminal, the ground input terminal, and the at least one control output are electrically connected to a master control circuit mounted in a trailer nosebox of the trailer, wherein the master control circuit is configured to accept control input from a truck tractor (Fig. 1-Fig. 5, the brake controller connected to the outlet of the vehicle), and wherein the master control circuit is configured to generate a component control command specific to the trailer component, and to deliver the component control command to the trailer component using at least one communication cable connection electrically connected to the at least one control output (para [0049], “From that point the brake controller 10 functions similar to the existing brake controllers and outputs power to the trailer brakes proportionally based on the output ”. The brake controller outputs brake signals that is proportional to the accelerometer).  

Regarding claim 14, Lange teaches the adapter of claim 4: 
wherein the at least one control cable of the trailer includes a first and second control cable; 
wherein the first and second control cables are electrically connected to a master Control Area Network (CAN) controller;  
wherein the trailer component includes a slave CAN controller electrically connected to the first and second control cables; and wherein the master and slave CAN controllers communicate using a CAN protocol (para [0018], “When embodied as an SAE J3008 12 pin connector, the brake controller uses the towing vehicle's left, right, brake and tail CANBUS signals instead of power signals.”).  

Regarding claim 16, Lange teaches the adapter of claim 1, wherein the trailer component is any one of a vehicle stop-tail- turn lamp, a vehicle turn signal lamp, a vehicle brake lamp, a vehicle tail lamp, a vehicle running lamp, a vehicle anti-lock brake, a vehicle interior illumination lamps, or a vehicle reverse lamp (para [0018], “When embodied as an SAE J3008 12 pin connector, the brake controller uses the towing vehicle's left, right, brake and tail CANBUS signals instead of power ”, para [0024], “Left turn signal/brake wires 54 (preferably 16 AWG yellow) and right turn signal/brake wires 56 (preferably 16 AWG green) are run both to the electronics module 36 and through the housing 20 directly to the output plug 24.”).  

Regarding claim 17, Lange teaches the adapter of claim 1, wherein the trailer component is an antilock brake system controller, a pressure sensor, a temperature sensor, a door sensor, a cargo sensor, a cargo a length sensor, a liquid level sensor, or a refrigeration sensor (para [0049], “From that point the brake controller 10 functions similar to the existing brake controllers and outputs power to the trailer brakes proportionally based on the output from the accelerometer IC2.”.).

Regarding claim 18, recites an adapter that is similar to the adapter of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 19, recites a claim limitation that is similar to claim 2. Therefore, it is rejected for the same reasons. 

Regarding claim 20, recites a claim limitation that is similar to claim 3. Therefore, it is rejected for the same reasons. 

Regarding claim 21, recites a claim limitation that is similar to claim 4. Therefore, it is rejected for the same reasons. 

Regarding claim 22, recites a claim limitation that is similar to claim 5. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (Pub. No.: US 2019/0111899 A1) in view of Kageta (Pub. No.: US 2014/0022389 A1).

Regarding claim 12, Lange teaches the adapter of claim 1, wherein the mode selection is a reverse mode (para [0018], “Typical 7-way connectors add a power wire, a brake signal and a reverse signal.”).
Lange fails to expressly teach wherein the trailer component is a rear-facing camera.
However, in the same field of vehicle with a trailer, Kageta teaches a vehicle is configured to activate the trailer camera during reverse mode. See Fig. 3, Fig. 4, and para [0030].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lange’s trailer with a camera that is controllable by the vehicle to activate the camera while the vehicle is placed on reverse mode to improve safety. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (Pub. No.: US 2019/0111899 A1) in view of Burlak (Pub. No.: US 2006/0085099 A1).

Regarding claim 15, Lange teaches the adapter of claim 4, wherein CAN bus communication protocol is used but fails to teach comprising:  wherein the at least one control cable of the trailer includes a single control cable; wherein the single control cable is electrically connected to a master Local Interconnect Network (LIN) controller; wherein the trailer component includes a slave LIN controller electrically connected to the single control cable; and wherein the master and slave LIN controllers communicate using a LIN protocol.  
However, in the same field of trailer connector, Burlak teaches a trailer connector that utilize CAN bus or LIN communication protocol for data communication. See para [0027], “Data communication bus 68 may be implemented with any one of several known automotive data buses, of which two of the most common data buses include the controller-area network (CAN), which is more specifically defined by International Standards Organization [ISO] 11898 and ISO 11159, and the Local Interconnect Network [LIN], which is based on the transport protocol defined in ISO 15765-2.”.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spengler (Pub. No.: US 2019/0152282 A1) teaches a connector for coupling a towing vehicle with a trailer. 

Burlak (Pat. No.: US 7,932,623 B2) teaches a connector configured to adjust the power output to a trailer. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685